United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-894
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2011 appellant filed a timely appeal from a December 8, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award pursuant to 5 U.S.C.
§ 8107.
FACTUAL HISTORY
The case was previously before the Board. Appellant filed an occupational disease claim
on July 14, 2003, alleging that he injured his back due to heavy lifting and pulling required in his
job as a custodial laborer. OWCP accepted his claim for cervical and lumbar strains, as well as
1

5 U.S.C. § 8101 et seq.

herniated discs at L2-3 and L5-S1. In a May 15, 2009 decision, the Board found that, while it
had properly terminated monetary compensation for refusal of suitable work on September 12,
2006, subsequent evidence regarding psychiatric treatment required further development of the
evidence.2 The history of the case as provided by the Board in the May 15, 2009 decision is
incorporated herein by reference.
On April 27, 2010 appellant claimed a schedule award. OWCP referred the case to its
medical adviser, for review of an April 12, 2005 report from Dr. Michael Smith, an attending
orthopedic surgeon and an opinion as to a permanent impairment under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). In the April 12, 2005 report, Dr. Smith provided a history and results on examination.
The examination results included range of motion for the shoulders, elbows, hips and back.
Dr. Smith diagnosed chronic, symptomatic, post-traumatic injury of the cervical spine, thoracic
and lumbar spine derangement of the right and left shoulder, with musculotendinous, bursal and
capsular damage. He stated that the neck, shoulder and back symptoms were the result of the
work injury.
In a report dated May 29, 2010, OWCP’s medical adviser reviewed the magnetic
resonance imaging (MRI) scan results and the April 12, 2005 report from Dr. Smith. The
medical evidence showed no permanent impairment to the upper or lower extremities. As to the
arms, OWCP’s medical adviser stated that the evidence showed no loss of sensation, range of
motion or muscle weakness. With respect to the legs, the medical adviser found no evidence of
atrophy, loss of sensation or weakness.
By decision dated July 15, 2010, OWCP determined that appellant was not entitled to a
schedule award as he had not established any permanent impairment due to the accepted injury.
Appellant requested reconsideration by letter dated September 7, 2010, stating that he
was submitting “new” evidence from Dr. Harlan Bleeker, a Board-certified orthopedic surgeon,
who reported stocking hypalgesia3 in the left leg. In a June 30, 2004 report, Dr. Bleeker
reviewed a history of injury and findings on examination.4 He opined that appellant was
temporarily totally disabled. Dr. Bleeker noted in his examination that appellant has stocking
hypalgesia from groin to toe in the left leg.
By decision dated December 8, 2010, OWCP reviewed the case on its merits. It denied
modification of the prior decision.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
2

Docket No. 08-2306 (issued May 15, 2009). The Board also issued an order remanding the case for further
development on this issue after the filing of the current appeal, Docket No. 10-1481 (issued April 5, 2011).
3

A hypalgesia is a diminished sense of pain. See Dorland’s Medical Dictionary (2007).

4

Dr. Bleeker was a second opinion physician whose report was previously of record.

2

the permanent impairment of the scheduled member or function.5 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted A.M.A., Guides as the uniform standard applicable to all claimants.6 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.7
Not all medical conditions accepted by OWCP result in permanent impairment to a
scheduled member.8 It is the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of an employment injury.9
ANALYSIS
Appellant sought a schedule award pursuant to 5 U.S.C. § 8107 for his accepted
employment injuries of cervical and lumbar strains, as well as herniated discs at L2-3 and L5-S1.
As noted above, any decision issued after May 1, 2009 must be based on the sixth edition of the
A.M.A., Guides. The only medical report of record addressing a permanent impairment under
the A.M.A., Guides is the May 29, 2010 report from OWCP’s medical adviser. In this report,
OWCP’s medical adviser reviewed an April 12, 2005 report from attending physician, Dr. Smith,
which was the most recent report with detailed findings on physical examination.10 The medical
adviser reviewed the results from Dr. Smith and found no impairment under the A.M.A., Guides.
Dr. Smith noted the lack of findings with respect to sensory or motor impairment to a scheduled
member.
On reconsideration, appellant resubmitted a June 30, 2004 report from a second opinion
physician, Dr. Bleeker. The record indicates Dr. Bleeker had not been asked to provide an
opinion with regards to permanent impairment and did not provide an opinion. Appellant stated
that Dr. Bleeker referred to a stocking hypalgesia in the left leg. The Board notes that to support
a permanent impairment there must a detailed description of the impairment by the physician.11
Dr. Bleeker did not provide a detailed description of a sensory impairment. Moreover, as noted
by OWCP, the report of Dr. Smith was a more recent medical report.
The Board finds that there is no probative medical evidence of record to establish any
ratable permanent impairment to a scheduled member of the body resulting from the accepted
5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
6

A. George Lampo, 45 ECAB 441 (1994).

7

FECA Bulletin No. 09-03 (March 15, 2009).

8

Thomas P. Lavin, 57 ECAB 353 (2006).

9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

OWCP procedures indicated that a medical adviser may review a report from the attending physician and
provided an opinion as to permanent impairment. See Tommy R. Martin, 56 ECAB 273 (2005).
11

See Peter C. Belkind 56 ECAB 580 (2005).

3

employment injury. It is appellant’s burden to establish a schedule award, and he did not meet
his burden in this case. Appellant may request a schedule award in the future based on medical
evidence showing progression of an employment-related condition resulting in permanent
impairment to a scheduled member or function of the body.
On appeal, appellant stated that he felt that he did have a permanent impairment of
diminished sensitivity in the left leg, and resubmitted the June 30, 2004 report from Dr. Bleeker.
As the Board noted above, Dr. Bleeker did not provide a detailed description of a sensory
impairment, did not offer an opinion as to permanent impairment, and his report was not the
most current of record. Appellant may submit new evidence to OWCP regarding a permanent
impairment, but the evidence of record is not sufficient to establish entitlement to a schedule
award under 5 U.S.C. § 8107.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award under 5 U.S.C. § 8107
as the medical evidence does not establish a ratable employment-related permanent impairment
to a schedule member or function of the body.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2010 is affirmed.
Issued: November 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

